EXAMINER'S AMENDMENT
In an interview dated 8/4/2022, Applicant’s Representative Zhiwei Zou (Reg. No. 66,041) authorized the following amendments to the claims to place the application in condition for allowance. Claim 14 is cancelled herein.
“1.	(Currently Amended) A System on Chip (SoC), comprising: 
a wired transceiver sub-circuit configured to receive a data packet corresponding to first audio information;
a wireless sub-circuit configured to receive a Frequency Modulation (FM) signal[[,]] corresponding to second audio information, wherein the wireless sub-circuit includes an RF sub-circuit;
an FM demodulation sub-circuit configured to output the second audio information based on demodulating the FM signal; 
a first oscillator configured to:
generate a first clock, wherein the wired transceiver sub-circuit is further configured to demodulate the data packet based on the first clock; and 
generate a reference clock based on the first clock, wherein the FM demodulation sub-circuit is configured to demodulate the FM signal based on the reference clock,
wherein the first oscillator is calibrated based on an interval of start-of-frames (SoFs) of the data packet; and
an audio information codec sub-circuit, operatively coupled to the wired transceiver sub-circuit and the FM demodulation sub-circuit, configured to decode the first audio information and the second audio information based on the data packet and the demodulated FM signal respectively. 

2.	(Previously presented) The SoC of claim 1, wherein:
the FM demodulation sub-circuit is further configured to resample the second audio information with a sample rate equals to a sample rate of the first audio information; and 
the audio information codec sub-circuit is further configured to mix the first audio information and the second audio information based on the data packet and the demodulated FM signal. 

3.	(Currently Amended) The SoC of claim 1, wherein:
the wired transceiver sub-circuit includes a Universal Serial Bus (USB) transceiver sub-circuit



 

4.	(Previously presented) The SoC of claim 3, further comprising: a second oscillator, configured to:
generate a second clock based on a carrier frequency of the FM signal; and
generate a third clock based on dividing the second clock by a first coefficient, wherein the FM demodulation sub-circuit is further configured to demodulate the FM signal based on the third clock, and
wherein the second oscillator is calibrated based on the reference clock using a phase lock loop (PLL).

5.	(Original) The SoC of claim 4, wherein the second clock is generated based on multiplying the carrier frequency of the FM signal offset by an intermediate frequency corresponding to the FM signal, by a second coefficient.
 
6.	(Previously presented) The SoC of claim 4, wherein the wireless sub-circuit is further configured to adjust the first coefficient based on the carrier frequency of the FM signal, wherein a frequency of the third clock stays substantially the same when demodulating another FM signal of a different frequency channel by the FM demodulation sub-circuit.

7.	(Original) The SoC of claim 4, wherein the second oscillator is calibrated based on synchronizing the second clock with the reference clock using the PLL.

8.	(Original) The SoC of claim 6, wherein the first coefficient is adjusted based on choosing a predetermined first coefficient, corresponding to the carrier frequency of the FM signal.

9.	(Original) The SoC of claim 5, wherein the first coefficient and the second coefficient are half-integers or integers.

10.	(Previously presented) The SoC of claim 1, further comprising a crystal oscillator, configured to generate a crystal oscillator clock, 
wherein the crystal oscillator is calibrated, and
the first oscillator is calibrated based on the crystal oscillator clock.

11.	(Currently Amended) The SoC of claim 1, wherein to resample the second audio information with a sample rate that equals to a sample rate of the first audio information, the FM demodulation sub-circuit is further configured to resample (i) the FM signal in the FM demodulation sub-circuit, or (ii) the second audio information decoded by the audio information codec sub-circuit, to a sample rate of the first audio information.

12.	(Currently Amended) A method for audio information transmission using a System on Chip (SoC), comprising:
receiving, by the SoC, a data packet corresponding to first audio information;
receiving, by the SoC, an FM signal corresponding to second audio information; 
generating, by a first oscillator of the SoC, a first clock, wherein the SoC is further configured to demodulate the data packet based on the first clock; 
generating, by the first oscillator of the SoC, a reference clock based on the first clock, wherein the SoC is configured to demodulate the FM signal based on the reference clock;
outputting, by the SoC, the second audio information based on the FM signal; and
decoding, by the SoC, the first audio information and the second audio information based on the data packet and the demodulated FM signal, respectively,
wherein the first oscillator is calibrated based on an interval of start-of-frames (SoFs) of the data packet.

13.	(Previously presented) The method of claim 12, further comprising: 
resampling, by the SoC, the second audio information with a sample rate equals to a sample rate of the first audio information; and
mixing, by the SoC, the first audio information and the second audio information based on the data packet and the demodulated FM signal.

14.	(Canceled). 

15.	(Currently Amended) The method of claim [[14]]12, further comprising:
generating, by a second oscillator, a second clock based on a carrier frequency of the FM signal; and
generating, by the second oscillator, a third clock based on dividing the second clock by a first coefficient, wherein the SoC is further configured to demodulate the FM signal based on the third clock,
wherein the second oscillator is calibrated based on the reference clock using a phase lock loop (PLL).

16.	(Original) The method of claim 15, wherein the second clock is generated based on multiplying the carrier frequency of the FM signal offset by an intermediate frequency corresponding to the FM signal, by a second coefficient.

17.	(Original) The method of claim 16, wherein the first coefficient and the second coefficient are half-integers or integers.

18.	(Previously presented) The method of claim 16, further comprising:
adjusting the first coefficient based on the carrier frequency of the FM signal, wherein a frequency of the third clock stays substantially the same when demodulating another FM signal of a different frequency channel by the SoC.
 
19.	(Currently Amended) A system for audio information transmission, comprising:
a Universal Serial Bus (USB) transceiver sub-circuit configured to receive a data packet corresponding to first audio information;
a Radio Frequency (RF) sub-circuit configured to receive a Frequency Modulation (FM) signal[[,]] corresponding to second audio information; 
an FM demodulation sub-circuit configured to output the second audio information based on demodulating the FM signal; 
a first oscillator configured to:
generate a first clock, wherein the USB transceiver sub-circuit is further configured to demodulate the data packet based on the first clock; and 
generate a reference clock based on the first clock, wherein the FM demodulation sub-circuit is configured to demodulate the FM signal based on the reference clock,
wherein the first oscillator is calibrated based on an interval of start-of-frames (SoFs) of the data packet; and
an audio information codec sub-circuit, operatively coupled to the USB transceiver sub-circuit and the FM demodulation sub-circuit, configured to decode the first audio information and the second audio information based on the data packet and the demodulated FM signal respectively. 

20.	(Currently Amended) The system of claim 19, wherein:
the FM demodulation sub-circuit is further configured to resample the second audio information with a sample rate that equals to a sample rate of the first audio information; and 
the audio information codec sub-circuit is further configured to mix the first audio information and the second audio information based on the data packet and the demodulated FM signal. ”
Allowable Subject Matter
Claims 1 – 13 and 15 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 12, and 19 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 recites a System on Chip (SoC) comprising transceiver and wireless sub-circuits and an oscillator to generate a first clock to demodulate a data packet received by the transceiver, generating a second reference clock based on the first clock to demodulate and FM signal, and decoding audio information based upon the packet and the demodulated FM signal. Claim 1 specifically requires generating a reference clock based on the first clock, wherein the FM demodulation sub-circuit is configured to demodulate the FM signal based on the reference clock, wherein the first oscillator is calibrated based on an interval of start-of-frames (SoFs) of the data packet.
The prior art fails to teach, suggest, or render obvious the claimed invention when considered as a whole and further fails to teach generating a reference clock based on the first clock, wherein the FM demodulation sub-circuit is configured to demodulate the FM signal based on the reference clock, wherein the first oscillator is calibrated based on an interval of start-of-frames (SoFs) of the data packet, specifically.
Dai et al. (US 2021/0144471 A1), hereinafter “Dai”, teaches a system on chip (SOC) for demodulating an FM signal based upon a generated audio digital signal and generating a digital audio playback by mixing the digital signal and a received input signal (Dai Paragraphs [0017 – 0018] and [0020]). Dai fails to teach claim 1 considered as a whole. 
Zhao et al. (US 10,050,634 B1), hereinafter “Zhao”, teaches of a system-on-a-chip design which outputs a clock signal at a target frequency to module a carrier signal using frequency modulation (FM)/phase modulation (PM) encoding and utilizing a reference clock to generated output clock signals (Zhao Col. 1 Lines 15 – 37). Whether taken alone, or in combination with the prior art, Zhao fails to teach the claims when considered as a whole. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454          
/MOHAMED A. WASEL/               Primary Examiner, Art Unit 2454